IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 33 EM 2022
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
GARY MANN,                                   :
                                             :
                    Petitioner               :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.